Exhibit 99 Knight Transportation Reports Revenue and Net Income for the Third Quarter Ended September 30, 2010 Knight Transportation (NYSE: KNX), one of North America’s largest truckload carriers, reported revenue and earnings for the third quarter ended September 30, 2010.Highlights included: · Net income increased 27.0% to $16.7 million. · Earnings per share increased 25.9% to $0.20 from $0.16. · Total revenue increased 10.5% to $191.3 million. For the quarter, total revenue increased 10.5% to $191.3 million from $173.1 million for the same quarter of 2009.Revenue before fuel surcharge increased 7.9% to $162.1 million compared to $150.2 million in the third quarter of 2009.Net income increased 27.0% to $16.7 million from $13.1 million for the same quarter of 2009.Net income per diluted share for the quarter was $0.20, compared to $0.16 for the same quarter of 2009. Year-to-date, total revenue increased 12.1% to $542.4 million from $483.9 million for the same period of 2009.Revenue before fuel surcharge increased 7.0% to $457.7 million from $427.6 million for the same period of 2009.Net income increased 19.8% to $44.8 million from $37.4 million in the same period of 2009.Net income per diluted share was $0.53 compared to $0.45 for the first three quarters of 2009. The company previously announced a quarterly cash dividend of $0.06 per share to shareholders of record on September 3, 2010, which was paid on September 24, 2010. Chairman and Chief Executive Officer, Kevin P. Knight, offered the following comments: "Freight demand was relatively consistent throughout the third quarter.Demand, however, did not outpace available capacity to the same degree as the second quarter.We experienced year over year revenue growth in each of our business lines of service.Also in the third quarter, we added 140 tractors which grew our fleet size to a record high of 3,912 tractors. "We are encouraged by the 5.0% increase in average revenue per total mile in the third quarter, in conjunction with a 6.7% increase in average length of haul. Average revenue per loaded mile increased 4.0%, year over year, while non-paid empty miles decreased by 6.8% from 11.8% to 11.0%. "When including all of our businesses, we produced an operating ratio (operating expenses, net of fuel surcharge, as a percentage of revenue before fuel surcharge) of 83.2% in the third quarter of this year compared to 86.2% in the same period last year. "We continue to operate a relatively young fleet of late-model equipment that consists primarily of tractors equipped with 2007 U.S. EPA emission compliant engines with a growing number of 2010 U.S. EPA compliant engines. "We invested $41.8 million of net capital expenditures in the quarter as we refreshed our fleet in accordance with our trade cycle and added tractors to the fleet.Year to date, net capital expenditures are $87.1 million.We ended the quarter with $80.1 million in cash and short term investments, and zero debt. We expect net capital expenditures to be in the range of $95 to $100 million for the year. "We continue to develop cost effective truckload solutions for our customers through our nationwide service center network.Our services now include dry van, refrigerated, dedicated, drayage, and intermodal.We expect to continue to grow our revenues in each business as business conditions continue to improve.We continue to evaluate strategic growth and acquisition opportunities that should enhance the returns for our shareholders over time.We have significant financial flexibility with our cash position, zero debt, and $558.2 million of stockholders’ equity." Knight Transportation, Inc. is a provider of multiple truckload transportation services using a nationwide network of service centers in the U.S. that serve North America.In addition to operating one of the country’s largest tractor fleets, Knight also partners with third-party equipment providers to provide a broad range of truckload solutions to its customers.As "Your Hometown National Carrier," Knight strives to offer customers and drivers personal service and attention through each service center, while offering integrated freight transportation service. INCOME STATEMENT DATA: Three Months Ended Sept 30, Nine Months Ended Sept 30, (Unaudited, in thousands, except per share amounts) REVENUE: Revenue, before fuel surcharge $ Fuel surcharge TOTAL REVENUE OPERATINGEXPENSES: Salaries, wages and benefits Fuel expense - gross Operations and maintenance Insurance and claims Operating taxes and licenses Communications Depreciation and amortization Purchased transportation Miscellaneous operating expenses Income From Operations Interest income Other income/(expense) ) Income Before Income Taxes INCOMETAXES Net Income Net loss attributable to noncontrolling interest 36 - 64 - NET INCOME ATTRIBUTABLE TO KNIGHT TRANSPORTATION $ Net Income Per Share - Basic $ - Diluted $ Weighted Average Shares Outstanding - Basic - Diluted BALANCE SHEET DATA: 09/30/10 12/31/09 ASSETS (Unaudited in thousands) Cash and cash equivalents $ $ Short term investments Accounts receivable, net Notes receivable, net Related party notes and interest receivable Prepaid expenses Assets held for sale Other current assets Income tax receivable - Current deferred tax asset Total Current Assets Property and equipment, net Notes receivable, long-term Goodwill Intangible assets, net 67 Other assets and restricted cash Total Assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Accounts payable $ $ Accrued payroll and purchased transportation Accrued liabilities Claims accrual - current portion Dividend Payable 70 Total Current Liabilities Claims accrual - long-term portion Deferred income taxes Total Long-term Liabilities Total Liabilities Commitments and Contingencies Common stock Additional paid-in capital Accumulated other comprehensive income - Retained earnings Total Knight Transportation Shareholders' Equity Noncontrolling interest ) - Total Shareholders' Equity Total Liabilities and Shareholders' Equity $ $ Three Months Ended Sept 30, Nine Months Ended Sept 30, (Unaudited) (Unaudited) (Unaudited) (Unaudited) OPERATINGSTATISTICS % % Change Change Average Revenue Per Tractor* $ $ % $ $ % Non-paid Empty Mile Percent % % -6.8
